Citation Nr: 1144402	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a gastrointestinal (stomach) disability.

4.  Entitlement to service connection for a disability manifested by chest pain, to include a cardiac disability.

5.  Entitlement to service connection for a disability manifested by vertigo.

6.  Entitlement to a compensable evaluation prior to July 2, 2010, and in excess of 10 percent since July 2, 2010, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2010.  This matter was originally on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for flat feet and entitlement to increased ratings for hypertension, traumatic arthritis of the cervical spine, traumatic arthritis of the lumbar spine, and bilateral heel spurs have been raised by the Veteran but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral CTS, a left elbow disability, and a gastrointestinal disability as well as the issue of entitlement to an increased evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability manifested by chest pain that has been related by competent medical evidence to his active duty service.

2.  The Veteran does not have a chronic disability manifested by vertigo that has been related by competent medical evidence to his active duty service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic disability manifested by chest pain that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have a chronic disability manifested by vertigo that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's April 2010 Remand, the Appeals Management Center (AMC) scheduled the Veteran for VA examinations, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in April 2007, August 2008, and May 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  
  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in July 2010.  38 C.F.R. § 3.159(c)(4).  The VA examiner addressed the existence and etiology of a disability manifested by chest pain and a disability manifested by vertigo in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The July 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to chest pain, in May 1984, a chest x-ray was taken after the Veteran complained of chest pain and shortness of breath; no significant radiographic abnormalities were noted.  In September 1986, a chest x-ray was taken after the Veteran complained of vague chest pain; there were no radiographic abnormalities noted.  It was noted at that time that the Veteran smoked 11/2 packs per day.  In January 1990, the Veteran presented with complaints of pain in his right side near his back and shortness of breath.  The Veteran said that he coughed and heard a "pop."  Assessment after physical examination was costochondritis right rib cage.  In October 1992, the Veteran presented to the Emergency Room with complaints of chest pain.  The Veteran reported a history of episodes of chest pain followed by chest tightness.  It was noted that the episode last approximately 30 minutes and was gone by the time the Veteran arrived at the hospital.  Assessment after physical examination was chest pain, rule out new onset angina.  A referral to cardiology was given.  Discharge record indicated diagnoses of non-cardiac chest pain and hypertension.  An October 1993 health record notes that the Veteran was seen in October 1993 for PRT screening.  It was also noted that the Veteran was positive for risk factor; hypertension was treated with Vasotec; and he had atypical chest pain in October 1992 with negative cardiology.  

With respect to vertigo, in October 1975, the Veteran presented complaining of a sore throat, headache, and dizziness.  The impression was an upper respiratory infection.  Later that month, the Veteran presented with Rubella, headache, sore throat, and dizziness.  In February 1992, the Veteran presented with complaints of dizziness.  A referral to Internal Medicine was provided to rule out adverse effect of Vasotec.  Nursing notes indicated that that the Veteran complained of feeling dizzy and lightheaded upon lying down and that he had blue purplish color skin during the episode with fingertips tingling.  In May 1995, the Veteran presented complaining of tinnitus, being lightheaded upon getting up and lasting for 10-15 seconds with no specific vertigo.  Problems included mild Eustachian tube dysfunction.    
 
On the Report of Medical History completed by the Veteran in June 1995 in conjunction with his retirement physical, the Veteran reported dizziness or fainting spells, shortness of breath, and pain or pressure in chest.  The examiner noted, under the section for physician's summary and elaboration, that the Veteran reported becoming light headed and spinning when getting up too fast.  The examiner noted that the Veteran had shortness of breath with exercise and noted that he was a smoker.  The examiner noted that the Veteran had chest pain in October 1992 and that the cardiology evaluation was negative.  

Despite complaints in service of chest pain and tightness and dizziness and spinning, the Board cannot conclude "chronic" disability manifested by chest pain or vertigo was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury or disease occurred in service is not enough; there must be disability resulting from that injury or disease.  For a showing of disability there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

In this case, the examiner who conducted the Veteran's retirement physical noted that none of the reported symptoms were considered disabling.  Most importantly, on the clinical examination for separation from service, the Veteran's lungs and chest, heart, and neurological systems were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic disability manifested by chest pain or vertigo during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  Cardiovascular disease can be service-connected on such a basis; however, as explained in more detail below, the Veteran does not have a cardiovascular disease.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Board acknowledges the Veteran's assertions that he has experienced chest pain and vertigo; however, the alleged disorders are actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

The Board notes that in May 2010, the Veteran's private physician's assessment included tinnitus and vertigo and noted, "ques is this ? Menieres?"  A definitive diagnosis of Meniere's disease, however, has not been rendered.  In addition, there is also some indication that the Veteran may have a Eustachian tube dysfunction.  In fact, in a written statement submitted during his personal hearing in August 2009, the Veteran stated that he was treated by Dr. Gaines in 1999 and that he still had Eustachian tube dysfunction and was taking Levaquin prescribed by Dr. Lopez.  The Veteran underwent VA examination in July 2010 at which time physical examination demonstrated no deformity of auricle, normal external canal, no polyps, normal tympanic membrane, normal mastoids, and no evidence of middle or inner ear infection.  After review of the claims file and physical examination and interview of the Veteran, the physician stated that there was no current objective evidence found on examination for current vertigo/vestibular condition.  

In the absence of competent evidence which suggests that the Veteran's chest pain and vertigo constitute chronic disabilities, the Board has no basis on which to consider the Veteran's chest pain and vertigo as more than medical findings or symptoms.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Similarly, the Board acknowledges the Veteran's assertions that his chest pain is related to a cardiac disorder.  The record indicates that there have been abnormal ECGs over the years.  Private treatment records indicate that in September 1996, the Veteran complained of chest pain with eating, not with exertion. Work-up included an electrocardiogram, which showed a complete right bundle branch block pattern. An exercise stress test in January 1997 disclosed a normal study, with left ventricular chamber normal and size and no evidence of active ischemia or infarction.  It was noted that the nuclear stress test had shown no evidence of ischemia, which ruled out coronary artery disease.  Subsequent testing including an upper gastrointestinal series was to be obtained to search for gastrointestinal causes of chest pain.  The upper gastrointestinal series showed a moderate degree of reflux without hiatal hernia.  The impression was gastroesophageal reflux disease (GERD), and treatment records for the next several years showed an ongoing diagnosis of GERD. 

The Veteran underwent a VA examination in July 2010.  After a review of the claims file and physical examination and interview of the Veteran, the VA physician diagnosed intermittent right bundle branch block without current objective evidence of cardiac disease.  The physician stated that it was at least as likely as not the Veteran's current claimed right bundle branch block is the same as that seen during military service but that there was no current objective evidence for any other heart condition or any cardiac disease on examination.  The physician also opined that the current right bundle branch block (although present in service) was not associated with any current disability.  The physician explained that the service treatment records document intermittent and incomplete right bundle branch block on ECG during various cardiac workups but that the service treatment records were silent for any objective evidence of cardiac disease or disability including the separation examination dated June 1, 1995, which also had a normal cardiac examination.  The physician noted that the medical literature supported that right bundle branch block was not evidence of significant cardiac pathology by itself and was present in many normally functioning individuals who did not appear at increased risk of cardiac problems based on right bundle branch block alone.

Thus, based on the medical evidence above, the alleged disorder, right bundle branch block is actually just a reported finding without a recognized injury or disease entity.  In the absence of competent evidence which suggests that the Veteran's right bundle branch block constitutes a chronic disability, the Board has no basis on which to consider the Veteran's loss of consciousness as more than a medical finding or symptom.  

Although the Veteran contends that he has a cardiac disorder related to his service, as a layman he is not competent to offer opinions on medical causation, and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.  As the preponderance of the evidence is against the above claims, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by chest pain, to include a cardiac disability, is denied.

Entitlement to service connection for a disability manifested by vertigo is denied.


REMAND

With respect to the remaining issues on appeal, a review of the record discloses the need for further evidentiary development in this case.

With respect to bilateral CTS and the left elbow, in December 2008, the Veteran submitted VA Forms 21-4142, listing Premier Spine and Pain Center from November 7, 2008, and Heartland Rehabilitation Services from November 7, 2008, for, inter alia, bilateral carpal tunnel and loss of strength of arm.  It does not appear that the RO attempted to obtain these records.  As such, the Board finds that the Veteran should be sent completed VA Forms 21-4142 for Premier Spine & Pain Center and Heartland Rehabilitation Service for him to sign and return so that VA can obtain these records on his behalf.    

With respect to the Veteran's gastrointestinal disorder, as noted above, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In this case, service treatment records indicate that in July 1976, the Veteran presented with complaints of vomiting and diarrhea; assessment was gastroenteritis.  In November 1992, the Veteran presented with complaints of abdominal cramps, hot and cold flashes, liquid stool, and weakness.  After physical examination, assessment was gastroenteritis.  

On the Report of Medical History completed by the Veteran in June 1995 in conjunction with his retirement physical, the Veteran reported frequent indigestion.  The examiner noted, under the section for physician's summary and elaboration, that the Veteran had indigestion from spicy food and that Tums helped.  

In November 2008, the Veteran stated that his stomach conditions had been ongoing since the early 1980s while serving onboard the USS NIMITZ CVN-68.  At the VA examination in February 1996, the Veteran presented with complaint of aching knot in the stomach especially after spicy foods.  Private post service medical records from January 1997 show diagnoses of GERD.  

At the July 2010 VA examination, the Veteran was diagnosed as having GERD, but the physician stated that it would be only with resort to speculation to opine whether the Veteran's current claimed GERD or other chronic upper gastrointestinal condition, including hiatal hernia, was due to his military service.

The Board finds that Veteran's November 2008 statement of ongoing stomach symptoms credible.  Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to determine whether a current gastrointestinal disorder is related to the continued complaints since service.  38 C.F.R. § 3.159(c)(4). 

With respect to the Veteran's bilateral hearing loss, the Board remanded the case in April 2010 for VA examination, to include a VA audiological examination to determine the current manifestations and severity of the Veteran's service-connected bilateral hearing loss.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  In April 2010, the Board directed that in addition to the pure tone thresholds and speech discrimination tests required, the examiner should describe the functional effects caused by a hearing disability in the final report.

It does not appear, however, that the speech discrimination test was conducted.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA. One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  In this case, on VA examination in July 2010, there was an exceptional pattern of hearing in the right ear but not the left ear.  As such, Maryland CNC is necessary for adjudication purposes.  Therefore, it is the Board's opinion that an additional VA audiological examination should be conducted.

 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for CTS, left elbow, gastrointestinal disorder, and bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations (including completed VA Forms 21-4142 for Premier Spine & Pain Center and Heartland Rehabilitation Service noted above) for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his current gastrointestinal disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all gastrointestinal disorders and provide an opinion as to whether it is at least as likely as not that any identified disorder is related to the symptoms documented during the Veteran's active duty service or whether such disorder is related to the continued stomach complaints made by the Veteran since his discharge from service.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded the appropriate VA audiology examination to determine the current manifestations and severity of his service-connected bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In addition to the pure tone thresholds and Maryland CNC speech discrimination tests required, the examiner should describe the functional effects caused by a hearing disability in the final report.  If the examiner cannot obtain reliable results, the examination report should so state.  The examiner should provide a complete rationale for any opinion provided.

4.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


